UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2381


HONG QING CAO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 28, 2013                  Decided:   April 9, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Guang Jun Gao, LAW OFFICES OF GUANG JUN GAO, Flushing, New York,
for Petitioner.    Stuart F. Delery, Principal Deputy Assistant
Attorney General, John S. Hogan, Senior Litigation Counsel,
Robbin K. Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hong Qing Cao, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s decision denying her requests for asylum,

withholding        of   removal,     and    protection       under    the    Convention

Against Torture.

            A      determination     regarding       eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                  Legal issues are

reviewed      de    novo,     “affording         appropriate     deference      to     the

[Board]’s     interpretation         of    the    [Immigration        and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board     only     if   “the    evidence       .   .   .   presented      was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision      that    an    alien    is     not

eligible for asylum is ‘conclusive unless manifestly contrary to

                                            2
the law and an abuse of discretion.’”                    Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that substantial evidence supports the agency’s finding that Cao

failed to meet her burden of establishing that her experiences

with the police in China constituted either past persecution or

a   well-founded       fear    of     future     persecution         on    account       of    a

protected     ground.         We    therefore      uphold      the     denial       of   Cao’s

requests for asylum and withholding of removal.                            See Camara v.

Ashcroft,     378     F.3d    361,    367   (4th      Cir.     2004).      (“Because      the

burden of proof for withholding of removal is higher than for

asylum — even though the facts that must be proved are the same

—   an   applicant     who     is    ineligible       for     asylum      is   necessarily

ineligible      for      withholding        of     removal       under         [8    U.S.C.]

§ 1231(b)(3).”).

              Finally,        to     qualify      for       protection         under      the

Convention Against Torture, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured       if     removed     to     the    proposed        country        of

removal.”      8 C.F.R. § 1208.16(c)(2) (2012).                      To state a prima

facie case for relief, the petitioner must show that he or she

will be subject to “severe pain or suffering, whether physical

or mental . . . by or at the instigation of or with the consent

                                            3
or acquiescence of a public official or other person acting in

an official capacity.”               8 C.F.R. § 1208.18(a)(1) (2012); see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).

Based on our review of the record, we conclude that substantial

evidence supports the denial of Cao’s request for relief.                                 See

Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007) (setting

forth   standard     of     review).             As    found    by    the     Board,      the

mistreatment   that       Cao    described        clearly      did   not     rise    to   the

level of torture, and there is nothing in the record to suggest

that it is more likely than not that she will be tortured by or

with the acquiescence of the Chinese government upon her return.

           Accordingly,         we    deny       the   petition      for     review.       We

dispense   with      oral       argument     because          the    facts     and     legal

contentions    are   adequately        presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             4